The plaintiff set up two causes of action: one for failure to pay one-half of the cost of grading the tobacco; and the other for failure to furnish the amount of fertilizer as agreed upon between the parties. His Honor declined to submit the second cause of action to the jury. In this we think there was error. True, the evidence of the plaintiff is not very satisfactory on this phase of the case — and that of the defendant quite positive — but we think it was sufficient to require its submission to the jury.
As we find no error in the trial of the first cause of action, the new trial will be limited to the second phase of the case.
Partial new trial. *Page 170